Case 19-59440-pwb         Doc 19     Filed 06/21/19 Entered 06/21/19 15:47:43             Desc Main
                                     Document     Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:

P-D VALMIERA GLASS USA CORP.                                   CHAPTER 11
                                                               Case No.: 19-59440-PWB

         Debtor.

__________________________________________________________________

                       NOTICE OF APPEARANCE OF COUNSEL AND
                          REQUEST FOR SERVICE OF PAPERS

         Please take notice that pursuant to Bankruptcy Rule 9010(b), the undersigned hereby

enters her appearance as counsel on behalf of B-H Transfer Co. and requests service of all papers

pursuant to Bankruptcy Rule 2002 at the following address, including notices under Rule 2002

(i) that, but for this request, would be provided only to committees appointed pursuant to the

Bankruptcy Code or to their authorized agents, and that the undersigned be added to the master

mailing list in these cases:

                                       Cater C. Thompson, Esq.
                                           Jones Cork, LLP
                                     435 Second Street, Suite 500
                                            P.O. Box 6437
                                       Macon, GA 31208-6437
                                      Telephone: (478) 745-2821
                                      Facsimile (478) 743-9609
                                   cater.thompson@jonescork.com

         All parties in interest are hereby put on notice that the aforementioned creditor is

represented by the undersigned and it is hereby requested that the undersigned be provided with

copies of all notices, pleadings and other filings made in the above-styled case, including,

without limitation, notices of any application, complaint, demand, hearing, motion, order,
Case 19-59440-pwb      Doc 19     Filed 06/21/19 Entered 06/21/19 15:47:43         Desc Main
                                  Document     Page 2 of 3


pleading or request, formal or informal, whether transmitted or conveyed by mail, telephone or

otherwise.

       This 21st day of June, 2019.

                                                  Respectfully submitted,

                                                  JONES CORK, LLP

                                                  /s/ Cater C. Thompson
                                                  CATER C. THOMPSON
                                                  Georgia Bar No.: 129425
                                                  Attorney for B-H Transfer Co.

OF COUNSEL:

JONES CORK, LLP
P. O. Box 6437
Macon, GA 31208
(478) 745-2821
cater.thompson@jonescork.com
Case 19-59440-pwb       Doc 19     Filed 06/21/19 Entered 06/21/19 15:47:43                Desc Main
                                   Document     Page 3 of 3




                                CERTIFICATE OF SERVICE

       This is to certify that I have this day served the within and foregoing Notice of

Appearance of Counsel and Request for Service of Notice using the Courts CM/ECF System,

which will send Notice via electronic mail to:

                                     J. Robert Williamson
                                         Ashley R. Ray
                                 Scroggins & Williamson, P.C.
                               401 Northside Parkway, Suite 405
                                       Atlanta, GA 30327
                                 rwilliamson@swlawfirm.com
                                     aray@swlawfirm.com


                                       Martin P. Ochs
                            OFFICE OF THE UNITED STATES TRUSTEE
                                 362 Richard B. Russell Bldg.
                                  75 Ted Turner Drive, S.W.
                                      Atlanta, GA 30303

       This 21st day of June, 2019.


                                                     /s/ Cater C. Thompson
                                                     CATER C. THOMPSON
                                                     Georgia Bar No.: 129425
                                                     Attorney for B-H Transfer Co.
